Exhibit 10.1
[TO BE INSERTED ON RELEVANT BROKER’S LETTERHEAD]
Private and Confidential
[insert date] November 2010

     
[name]
  URGENT
[company]
   
[address]
  FAX CONFIRMATION REQUIRED TO BE
[address]
  RECEIVED BY YOUR BROKER BY
 
  4.00PM (AEDT)
Email: [insert details]
  26 November 2010

Dear [insert name]
UNILIFE CORPORATION — PLACEMENT OFFERS & ALLOCATION FOR AUSTRALIAN RESIDENTS
We act as a placement agent for Unilife Corporation (Unilife).
Unilife is pleased to invite you to subscribe for CHESS Depositary Interests
(CDIs) (each representing an interest in one-sixth of a share of common stock)
and free unlisted attaching options in Unilife under a placement to raise up to
approximately A$33.9 million (Placement) on the terms set out in this letter
(Subscription Agreement). Details of the CDIs and free unlisted attaching
options in Unilife for which you are invited to subscribe are set out in
Section 2.
Unilife also proposes to offer additional CDIs to its existing Australian and
New Zealand resident shareholders at the Placement Price under a Share Purchase
Plan to raise up to approximately A$7 million. Unilife reserves the right to
accept applications for such higher amount as the Company, in its absolute
discretion, determines subject to the maximum number of CDIs which Unilife is
permitted to issue under the NASDAQ Listing Rules without shareholder approval
(ie, not more than 20% of the issued capital of Unilife when aggregated with the
CDIs issued under the Placement). For this purpose, investors should be aware
that the calculation of the 20% limit under the NASDAQ Listing Rules is
determined differently to the calculation of Unilife’s 15% issue capacity under
the ASX Listing Rules.

1.  
Summary of the Placement

The following are the principal terms of the Placement and defined terms used in
this Subscription Agreement:

     
Company or Unilife
  Unilife Corporation (ARBN 141 042 057)
 
   
Placement
  The proposed issue by the Company of (i) the Placement CDIs at the Placement
Price and (ii) the Placement Options to sophisticated and professional investors
in Australia.
 
   
Amount of Placement
  Up to A$33.9 million.
 
   
 
  The Company reserves the right to accept any lesser amount raised under the
Placement at its absolute discretion.
 
   
 
  To the extent that the Company receives applications for in excess of
A$28.3 million, the issue of the Tranche 2 Placement Options will be subject to
Shareholder Approval as described below.
 
   
Option Agreement
  The Option Agreement setting out the terms on which the Placement Options will
be granted in the form annexed to this Subscription Agreement.

 

 



--------------------------------------------------------------------------------



 



Subscription Agreement for Unilife Placement   Page 2

     
Placement CDIs
  Up to 39,986,592 CDIs in the Company (each representing an interest in
one-sixth of a share of common stock) to be issued under the Placement at the
Placement Price.
 
   
 
  Placement CDIs will be quoted on ASX and the Company’s shares of common stock
are quoted on NASDAQ.
 
   
 
  Subject to ASX approval, all CDIs in the Company (including CDIs which may be
issued upon conversion of the Underlying Shares) will be subject to a FOR US
restriction which will prevent resale of such CDIs into the US without a
registration statement or an available exemption from registration. In addition,
the Underlying Shares may not be resold in the US without registration or an
available exemption from registration.
 
   
Placement Price
  A$0.85 per CDI (equivalent to A$5.10 per share of common stock in the
Company).
 
   
Placement Options
  For every 24 Placement CDIs allotted, investors will be issued for nil cash
consideration, two free unlisted options (a Tranche 1 option and a Tranche 2
option) in the Company. Fractional entitlements to Placement Options will be
rounded down to the nearest whole number of Placement Options.
 
   
 
  Each option will entitle the investor to subscribe for one fully paid share of
common stock in the Company. Investors may elect to receive the Underlying
Shares issued on exercise of the Placement Options in the form of common stock
or CDIs (with each CDI representing an interest in one-sixth of a share of
common stock).
 
   
 
  The options will be issued with an exercise price per share of common stock
of: Tranche 1 — A$7.50 (equivalent to A$1.25 per CDI), Tranche 2 A$12.00
(equivalent to A$2.00 per CDI) on the terms and conditions set out in the Option
Agreement.
 
   
 
  In the event that the Company receives applications under the Placement for in
excess of A$28.3 million, the issue of the Tranche 2 options will be subject to
the Company obtaining Shareholder Approval for their issue.
 
   
Shareholder Approval
  The issue of the Tranche 2 Placement Options will, in the event that Unilife
receives applications under the Placement in excess of A$28.3 million, be
conditional upon approval being obtained from shareholders of Unilife for their
issue in accordance with ASX Listing Rule 7.1 at an extraordinary meeting of
shareholders of the Company which is scheduled to occur in late January 2011.
 
   
 
  Unilife does not warrant that shareholder approval (if required) will be
obtained for the issue of the Tranche 2 Placement Options.
 
   
Underlying Shares
  The shares of common stock in Unilife Corporation issued to investors on
exercise of the Placement Options.
 
   
Use of Proceeds
  Unilife intends to use the proceeds raised from the Placement for the purchase
of capital equipment, for general operations and to cover the costs of the
Placement.
 
   
 
  Notwithstanding the above, the Unilife reserves the right to change the use of
proceeds in its sole discretion, from time to time.

 

 



--------------------------------------------------------------------------------



 



Subscription Agreement for Unilife Placement   Page 3

2.  
Your allocation

Unilife is pleased to confirm that you, as the addressee of this Subscription
Agreement (you), are invited to subscribe for the number of Placement CDIs and
Placement Options set out below.

                  Subscription   DVP settlement funds   If not settling via DVP
- Number of securities   amount (A$)   required by   funds required by
[insert amount]
Placement CDIs

[insert amount]
Placement
Options*
  A$[insert amount]   5:00pm, Thursday 2
December 2010
(Australian Eastern
Daylight Time)   If paying by cheque -
5.00pm on Monday 29
November (Australian
Eastern Daylight Time)

If paying by electronic
funds transfer - 5.00pm,
on Tuesday 30
November 2010
(Australian Eastern
Daylight Time)

      *  
Investors will receive two Placement Options (a Tranche 1 option and a Tranche 2
option) for every 24 Placement CDIs which they subscribe for under the
Placement.

This offer is made to you on the terms and conditions set out in this
Subscription Agreement. The term “you” in this letter shall include any person
or entity which applies for or is allotted Placement CDIs and/or Placement
Options on your behalf, including as nominee or custodian.
By returning the completed Placement Application Form (attached to this
Subscription Agreement) including the making of your investor representations in
this Subscription Agreement and the Option Agreement, you are irrevocably
applying for the allotment and issue to you of the number of Placement CDIs and
Placement Options set out above on the terms set out in this Subscription
Agreement and the Option Agreement without the need for any separate instrument
of application.
Upon receipt of the completed Placement Application Form together with payment
of the above Subscription Amount in cleared funds the Company agrees to allot
and issue to you the number of Placement CDIs and Placement Options set out
above.
Upon the allotment of Placement CDIs and Placement Options to you, you agree to:

(a)  
accept the Placement CDIs and Placement Options issued to you on the terms of
the offer as set out in this Subscription Agreement;
  (b)  
be bound by the Company’s certificate of incorporation and by-laws; and

(c)  
authorise your name to be placed on the register of members of the Company as
the legal owner of the Placement CDIs and on the Company’s option register as
the legal owner of the Placement Options issued to you.

Pursuant to the terms of the Placement Application Form and this Subscription
Agreement, you acknowledge that the Placement CDIs, Placement Options and the
Underlying Shares have been offered and will be sold to you, in compliance with
Regulation S of the United States Securities Act of 1933, as amended (the US
Securities Act) and, as a result, the Placement CDIs, the Placement Options and
the Underlying Shares will constitute “restricted securities” as such term is
defined under Rule 144 of the US Securities Act. In light of the restricted
nature of the Placement CDIs, the Placement Options and the Underlying Shares,
you covenant and agree (i) not to sell the Placement CDIs, the Placement Options
or the Underlying Shares except as permitted under the US Securities Act
pursuant to registration or to an exemption from registration, and (ii) not to
engage in hedging transactions involving the Placement CDIs, the Placement
Options or the Underlying Shares unless in compliance with the US Securities
Act. You also covenant and agree that you will not exercise the Placement
Options unless at the time of exercise (i) you are outside the United States and
(ii) you are not a US person, as defined in Regulation S (and will not be
acquiring the Underlying Shares on behalf of or for the account of or benefit
of, a US person).

 

 



--------------------------------------------------------------------------------



 



Subscription Agreement for Unilife Placement   Page 4

3.  
Timetable

The proposed timetable for the Placement is as follows:

          Action   Time*  
Return of Placement Application Form to Brokers
  by 4.00pm on 26 November 2010  
Payment of subscription amount (if paying subscription amount by cheque)**
  by 5.00 pm on 29 November 2010  
Payment of subscription amount (if paying subscription amount by EFT)
  by 5.00pm on 30 November 2010  
Settlement via DVP
  2 December 2010  
Allotment of Placement CDIs
  3 December 2010  
Allotment of Placement Options (not subject to shareholder approval being
obtained)
  10 December 2010***  
Unilife Extraordinary Meeting of shareholders to consider resolution to approve
the issue of the Tranche 2 Placement Options (if required)
  late January 2011  
Allotment of Tranche 2 Placement Options (if Shareholder Approval is required to
be obtained for their allotment)
  within 3 business days after the Extraordinary Meeting****  

      *  
All times above are references to Australian Eastern Daylight time.
  **  
Settlement via DVP or by electronic funds transfer is preferred to settlement by
cheque.
  ***  
Delay in timing of allotment is necessary to effect the preparation and delivery
of option certificates.
  ****  
Assuming shareholder approval is obtained at the Extraordinary Meeting

Quotation of the CDIs on ASX will occur following allotment of the relevant
Placement CDIs. The Company will not apply for listing of the Placement Options
on ASX, NASDAQ or any other exchange.
Please note that the above timetable may change without consultation with you
and you are bound by your Subscription Agreement, notwithstanding any such
changes to the timetable.
The Company reserves the right not to proceed with the Placement or any part of
it at any time before the allotment of Placement CDIs and Placement Options to
you. If the Placement or any part of it does not proceed or is cancelled, all
relevant Subscription Amounts relating to the cancelled part of the Placement
will be refunded (without interest).

4.  
Rights and restrictions attaching to the Placement CDIs, the Placement Options
and the Underlying Shares

The Placement CDIs will rank pari passu in all respects with the CDIs of Unilife
on issue as at the date of their allotment. The Placement CDIs are being offered
pursuant to the Regulation S exemption from registration under the US Securities
Act, and as such, cannot be offered or sold to “US persons” (as defined under
Regulation S of the US Securities Act).

 

 



--------------------------------------------------------------------------------



 



Subscription Agreement for Unilife Placement   Page 5

Subject to ASX approval, all CDIs in the Company will be subject to a FOR US
restriction which will prevent resale of such CDIs into the US without a
registration statement or an available exemption from registration.
Investors should be aware that restrictions will be imposed on the ability of an
investor to convert the Placement CDIs into shares of common stock in Unilife
until a registration statement has been filed with the SEC.
The Placement Options will be options to acquire common stock in Unilife and
will be issued on the terms set out in the Option Agreement. The Placement
Options will not be listed on ASX, NASDAQ or any other exchange. Investors
should be aware that the Underlying Shares will bear a legend stating that
transfers of the shares will be prohibited except in accordance with
Regulation S, pursuant to a registration statement or pursuant to an available
exemption from registration and that hedging transactions involving the
Placement Options and the Underlying Shares may not be conducted unless in
compliance with the US Securities Act.
Investors should further be aware that allotment of the Tranche 2 Placement
Options may be subject to Shareholder Approval as described in Section 1 above.
Upon allotment, Unilife will apply for official quotation of the Placement CDIs
on ASX. Please note that ASX Participating Organisations (as defined in the ASX
Business Rules) cannot deal in the Placement CDIs either as principal or agent
until official quotation is granted in respect of the CDIs. The Placement
Options and the Underlying Shares are being or will be offered pursuant to the
Regulation S exemption from registration under the US Securities Act and as such
cannot be offered or sold to ‘US’ persons as defined under Regulation S of the
US Securities Act.

5.  
Issue of Placement CDIs and Placement Options

Placement CDIs — DVP settlement
Subject to the Company receiving payment in full for your Subscription Amount,
the Placement CDIs will be issued on a DVP basis on 3 December 2010.
Placement CDIs — Non-DVP settlement
Subject to the Company receiving payment in full in cleared funds for the
Subscription Amount, the Placement CDIs will be issued on 3 December 2010.
Placement Options
The Placement Options (excluding any Tranche 2 Placement Options which are
subject to Shareholder Approval) will, subject to the Company receiving payment
in full for your Subscription Amount, be issued on 10 December 2010.
In the event that Shareholder Approval is required for the allotment of the
Tranche 2 Placement Options, allotment of the Tranche 2 Placement Options will
occur (subject to Shareholder Approval for their issue being obtained which is
expected to take place in late January 2011) within 3 business days after the
Extraordinary Meeting approving their allotment.

6.  
Offer personal

The invitation for you to subscribe for Placement CDIs and Placement Options on
the terms and conditions set out in this Subscription Agreement is personal to
you. You may not, prior to allotment of the Placement CDIs and Placement
Options, assign, transfer or deal in any other manner, with Placement CDIs and
Placement Options, or your rights or obligations under this Subscription
Agreement without the prior written agreement of Unilife.

 

 



--------------------------------------------------------------------------------



 



Subscription Agreement for Unilife Placement   Page 6

7.  
Representations, warranties and agreements

By accepting this invitation (by returning the completed Placement Application
Form) you represent, warrant and agree for the benefit of Unilife and its
related bodies corporate and any officers, employees, agents, advisers or
brokers of any of them (affiliates) that:

(a)  
You are:

  (i)  
a “Sophisticated Investor” under section 708(8) of the Corporations Act 2001
(Cth) (Corporations Act); or

  (ii)  
a “Professional Investor” under section 708(11) of the Corporations Act.

(b)  
You confirm that you are in compliance with all relevant laws and regulations
and will not cease to be in compliance if you apply for Placement CDIs and
Placement Options on the terms set out in this Subscription Agreement.

(c)  
In accepting this offer to apply for Placement CDIs and Placement Options on the
terms set out in this Subscription Agreement you are not subscribing for
Placement CDIs and Placement Options for the purpose of selling or transferring
the Placement CDIs and Placement Options issued to you or granting, issuing or
transferring interests in, or options over the Placement CDIs and Placement
Options within 12 months of their date of issue. This confirmation is understood
to be a statement by you of present intention only but not an undertaking not to
sell, particularly where your investment objectives or market conditions change.

(d)  
You acknowledge that no disclosure document has been prepared under the
Corporations Act in connection with the offer of the Placement CDIs or the
Placement Options.

(e)  
You have such knowledge and experience in financial and business matters that
you are capable of evaluating the merits and risks of a subscription for
Placement CDIs and Placement Options and you acknowledge that an investment in
Placement CDIs and Placement Options involves a degree of risk.

(f)  
You have the financial ability to bear the economic risk of an investment in the
Placement CDIs and Placement Options.

(g)  
You are aware that publicly available information about Unilife can be obtained
from ASX (including its web site http://www.asx.com.au), the SEC (including its
website http://www.sec.gov) and that certain publicly available information
about Unilife can be obtained free of charge from Unilife’s web site:
www.unilife.com.

(h)  
You have had access to all information that you believe is necessary or
appropriate in connection with your application for Placement CDIs and Placement
Options. You acknowledge and agree that you will not hold Unilife or its
affiliates or any of their respective officers, employees, agents, advisers or
affiliates responsible for any misstatements in, or omissions from, any publicly
available information concerning Unilife.

(i)  
You have made and relied upon your own assessment of Unilife and have conducted
your own investigation with respect to the Placement CDIs and Placement Options
and Unilife including, without limitation, the particular tax consequences of
subscribing, owning or disposing of Placement CDIs and Placement Options in
light of your particular situation as well as any consequences arising under the
laws of any other taxing jurisdiction.

(j)  
You have not relied on any representations made by Unilife, its affiliates or
any of their respective officers, employees, agents, advisers or affiliates
except as set out in this Subscription Agreement.

(k)  
You have not relied on any investigation that Unilife, its affiliates or any of
their respective officers, employees, agents, advisers or affiliates or any
persons acting on their behalf may have conducted with respect to the Placement
CDIs and the Placement Options or Unilife. None of such persons has made any
representation to you, express or implied, with respect to the Placement CDIs
and the Placement Options or Unilife.

 

 



--------------------------------------------------------------------------------



 



Subscription Agreement for Unilife Placement   Page 7

(l)  
You acknowledge that this Subscription Agreement does not constitute a
securities recommendation or financial product advice and that Unilife or its
affiliates have not considered your particular objectives, financial situation
and needs.

(m)  
You agree to be bound by the provisions of the certificate of incorporation and
by-laws of Unilife upon allotment of Placement CDIs to you and the issue of the
Underlying Shares on exercise of the Placement Options held by you.

(n)  
Except to the extent that liability cannot be excluded by law, you acknowledge
that none of, Unilife or its affiliates or any of their respective related
bodies corporate, officers, employees, agents, advisers or affiliates, accept
any responsibility in relation to the Placement.

(o)  
You are not a Related Party (as defined in the ASX Listing Rules) of Unilife.

(p)  
You acknowledge and agree that, in order to ensure that US Persons do not
purchase any Placement CDIs or the Underlying Shares issued to you, a number of
procedures governing the trading and clearing of CDIs will be implemented,
including the application to CDIs of the status of Foreign Ownership Restriction
(FOR) securities under the ASX Settlement Operating Rules and the addition of
the notation “FORUS” to the CDI description on ASX trading screens and
elsewhere, which will inform the market of the prohibition on US Persons
acquiring CDIs.

(q)  
You understand and agree that the offer and sale to you of the Placement CDIs,
the Placement Options and the Underlying Shares has not been and will not be
registered under the US Securities Act or the laws of any state or other
jurisdiction in the United States but rather the issue of the Placement CDIs and
the Placement Options under this Subscription Agreement and the issue of the
Underlying Shares on exercise of the Placement Options will be made in reliance
on an exemption from registration contained in Regulation S under the US
Securities Act for offers and sales made outside of the US. Therefore, you agree
that (i) you may not and will not offer, sell, pledge, transfer or otherwise
dispose of any Placement CDIs, any Placement Options or any Underlying
Securities in the United States or for the account or benefit of a U.S. person
(as defined in Regulation S of the US Securities Act) (US Person) unless and
until the Placement CDIs, the Placement Options or the Underlying Shares (as
applicable) are registered under the US Securities Act (which you acknowledge
Unilife has no obligation to do) or offered, sold, pledged, transferred or
otherwise disposed of in a transaction exempt from, or not subject to, the
registration requirements of the US Securities Act or the laws of any state or
other jurisdiction in the United States; and (ii) you may not engage in hedging
transactions involving the Placement CDIs, the Placement Options or the
Underlying Shares unless in compliance with the US Securities Act. You further
acknowledge that (i) each Placement Option certificate will bear a legend
stating that it and the Underlying Shares have not been registered under the US
Securities Act and that such option may not be exercised by or on behalf of any
US person unless registered under the US Securities Act or an exemption from
registration is available, and no hedging transactions involving the Placement
Options or the Underlying Shares may be conducted unless in compliance with the
US Securities Act, and (ii) upon exercise of such option, you will be required
to give a written certification that you are outside the US and that you are not
a US person and that the Placement Option is not being exercised on behalf of a
US person.

(r)  
You represent that (i) at the time that you submit your Placement Application
Form to the Company, (ii) at the time of allotment of the Placement CDIs and the
Placement Options, and (iii) at the time of exercise of the Placement Options,
you are and will be (i) outside the United States and (ii) not a US person, as
defined in Regulation S and are not and will not be acquiring the Placement
CDIs, the Placement Options or the Underlying Shares on behalf of or for the
account of or benefit of, a US person.

 

 



--------------------------------------------------------------------------------



 



Subscription Agreement for Unilife Placement   Page 8

(s)  
You have full corporate power and lawful authority to execute and deliver this
Subscription Agreement and to perform, or cause to be performed, your
obligations under this Subscription Agreement.

(t)  
This Subscription Agreement constitutes a legal, valid and binding obligation on
you, enforceable in accordance with its terms.

(u)  
If you are acquiring any Placement CDIs and Placement Options for an account of
one or more persons, you have full power to make the foregoing acknowledgments,
representations, warranties and agreements on behalf of each such person and you
will take reasonable steps to ensure that each such person will comply with its
obligations herein.

(v)  
You acknowledge that Unilife and its affiliates will rely upon the truth and
accuracy of the foregoing acknowledgments, representations, warranties and
agreements and agree that if any such acknowledgments, representations or
warranties are no longer accurate, you will notify Unilife immediately. You
indemnify Unilife, its affiliates and their respective officers, employees,
advisers and affiliates against any loss, damage or costs incurred and arising
out of or in relation to any breach by you of the acknowledgments,
representations, warranties and agreements.

(w)  
You acknowledge that if you have material non-public information regarding the
Company insider trading restrictions may apply to you. You agree not to, and not
to cause any other person to, trade any of the Company’s securities after you
have had access to material non-public information if doing so would be a breach
of insider trading restrictions.

8.  
Confidentiality

You must not disclose the contents of this Subscription Agreement, any
transactions contemplated by this Subscription Agreement or any information
provided to you with respect to the Company or the Placement without the prior
written consent of the Company, except to the extent that the disclosure is
required by law.

9.  
Announcements

You may not make any public announcement or communication concerning the
transactions referred to in this Subscription Agreement without obtaining the
prior written consent of Unilife except as required by law or a regulation of a
stock exchange.

10.  
Governing law and jurisdiction

This Subscription Agreement between us arising out of your acceptance of the
terms of this invitation to apply for Placement CDIs and Placement Options shall
be governed by the laws of New South Wales, Australia and you agree to submit to
the exclusive jurisdiction of the courts of that State.

11.  
Entire agreement

The terms contained in this Subscription Agreement including, without
limitation, the Option Agreement and your executed Placement Application Form,
constitute the entire agreement among you and Unilife and your participation in
the Placement to the exclusion of all prior representations, understandings and
agreements among you and Unilife. Any variation of the terms of this
Subscription Agreement must be in writing signed by Unilife and you.

12.  
Notices

Any notice to be given relating to the offer of Placement CDIs and Placement
Options or this Subscription Agreement may be sent by mail or by facsimile to
the facsimile number of the party to whom the notice is sent and will be deemed
to have been given one business day after being mailed or upon the successful
transmission to that facsimile number.

 

 



--------------------------------------------------------------------------------



 



Subscription Agreement for Unilife Placement   Page 9

13.  
Commission

The Company has agreed to pay to the brokers in connection with the Placement a
cash payment of 5% of the value of the CDIs allotted under the Placement.

14.  
Placement application form & payment details

To confirm your irrevocable application for the allotment and issue of the
number of Placement CDIs and Placement Options set out in Section 2 above to
you, on the terms set out in this Subscription Agreement and your acceptance of
the terms and conditions of the Placement as set out in this Subscription
Agreement, please complete, sign and return a copy of the Placement Application
Form to us by fax on or before 4.00pm (Australian Eastern Daylight Time) on
Friday, 26 November 2010 to:
[insert name of Broker]

         
 
  Fax No:   [insert details]
 
  Attention:   [insert name]

DVP
As it is the intention that settlement of your participation in the Placement
will be by way of DVP, we will require cleared funds in your account with us to
enable settlement. We will discuss this directly with you.
In the event that you decide not to settle by DVP:
Electronic funds transfers:
Electronic funds transfers must be made in Australian currency and all transfer
fees and bank charges must be deducted from the sending bank. Transfers should
be directed as follows:

         
Account Holder:
  Unilife Medical Solutions Limited  
Account Name:
  Unilife Medical Solutions Limited — Subscription Account  
Bank Name:
  Westpac Banking Corporation  
Branch:
  Royal Exchange  
BSB (Australian transfers):
  032-002  
Account Number:
  398135  
Reference:
  Please ensure that the EFT contains a reference to the name of the applicant
as set out on the Application Form and the name of the placement agent.  

Cheque payment:
Please make cheques payable to Unilife Medical Solutions Limited — Subscription
Account in Australian currency, cross it and mark it “Not Negotiable”. Cheques
must be drawn on an Australian Bank and in Australian currency.
Please note that payment by cheque is not the preferred option for settlement of
funds as there is no certainty that the Company will have cleared funds to
enable settlement by the planned date.

 

 



--------------------------------------------------------------------------------



 



Subscription Agreement for Unilife Placement   Page 10

Any questions relating to settlement should be directed to Andrew Cohen on +61 2
9229 2766. Please note that while this settlement is being undertaken via CHESS
it is not covered by the National Guarantee Fund.
Yours faithfully,
[insert name]
[insert name of Broker]

     
Enclosures:
  Placement Application Form
 
  Option Agreement

 

 